Citation Nr: 1224060	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-10 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1953 to March 1956 and from November 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2007, which declined to reopen previously denied claims for back and right hip conditions.

In February 2009, the Veteran appeared at a hearing held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

In March 2011, the Board reopened the claims and remanded them to the Appeals Management Center (AMC) for the obtaining of records from the Social Security Administration (SSA) and the performance of VA examinations.  In September 2011, the SSA informed the AMC that they no longer had medical records for the Veteran.  The AMC sent the Veteran a letter in September 2011 informing him that they were unable to obtain his SSA records.  The Veteran was asked to submit a copy of the SSA records, if they were in his possession, within ten days.  No response to the September 2011 was received by the AMC.  In April 2011, the requested VA examination was performed, and the examiner offered an opinion and rationale that substantially complied with the March 2011 Board remand directives.  As such, the Board finds that there has been substantial compliance with the prior remand, and an additional remand for development of the claims is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for Parkinson's disease, entitlement to service connection for gastroesophageal reflux disease (GERD) and for anxiety, and entitlement to a permanent and total disability rating for pension purposes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this regard, the Veteran should be informed that he can pursue claims for service connection and non-service-connected pension benefits simultaneously, without prejudice to either claim.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Any low back disorder is unrelated to service or to a disease or injury of service origin.

2.  Any right hip disorder is unrelated to service or to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2011).

2.  The criteria for service connection for a right hip disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in a May 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to the November 2007 adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  In June 2009 and April 2011, the Veteran was afforded VA examinations in connection with these claims.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis-Service Connection

The September 1953 entry examination for the Veteran's first period of service reflects that he had a normal spine.  Treatment records show that in January 1955, he sustained trauma to the right hip in a fall from a 10-foot building.  He had some pain on motion and sitting.  The March 1956 separation examination reflects that he had a normal spine.  The Veteran indicated on his March 1956 Report of Medical History (RMH) that he did not have arthritis or rheumatism; or a bone, joint, or other deformity.

No medical records are of record for the period between the Veteran's two periods of active duty.

The November 1956 entry examination for the Veteran's second period of active duty reflects that he had a normal spine.  The Veteran indicated on a November 1956 RMH that he did not have arthritis or rheumatism; or a bone, joint, or other deformity.  Also on the RMH, it was noted that the Veteran had an injury to the back in 1949 due to a football game; it was also noted that while the Veteran occasionally experienced pain, the symptoms were not considered disabling.  In August 1957, he sought treatment for pain over the lower thoracic spine.  He stated that he had a football in jury in the area about 5 years earlier, which had not been medically treated.  He had pain on bending to the right, and some muscle spasm.  The impression was myositis, which appeared to be secondary to trauma although the Veteran remembered none.  X-rays of the lower thoracic spine were negative for fracture.  The March 1958 separation examination report indicates that the Veteran's spine was normal.  The Veteran indicated on his March 1958 separation RMH that he did not have arthritis or rheumatism; or a bone, joint, or other deformity.  

A December 1967 letter from K.F.S., M.D., reflects that the Veteran was treated for acute back pain.  Dr. S. wrote that the Veteran's back pain "may be due to a herniated intevertebral disc."

A June 1968 letter from Dr. S. reflects that the Veteran had a history of a back injury sustained while he was on active duty.  Dr. S. further remarked that since the time of his discharge from active duty, the Veteran had one or two episodes of acute back sprain, the first of which was in March 1961.

On VA examination in July 1968, the Veteran reported that while he was on active duty, he fell approximately 10 feet from the roof of a barracks in January 1955.  He reported intermittent low back pain since that time.  An X-ray of the spine was within normal limits except for some slight increase in the dorsal kyphosis.  The examiner gave a diagnosis of psychophysiologic musculoskeletal reaction.

Numerous post-service treatment records contain complaints of back pain, but inconclusive findings and diagnoses.  A myelogram completed at a private facility in December 1968, which the Veteran believes demonstrated a low back disability, was in fact interpreted as "entirely normal."  

In a February 1969 letter, R.H.T., M.D., recounted the Veteran's two reported in-service incidents, and then noted that the Veteran had no further symptoms until 1965.  After examining the Veteran, Dr. T. opined that the best diagnosis he could give was chronic acute back strain.  He noted that there was no objective evidence from a neurologic point of view of peripheral nerve involvement, and he could find no evidence to show that the Veteran had a herniated disc.

In a December 1980 statement, the Veteran remarked that while he was repairing a roof while on active duty, a rafter gave way, and he fell on his "left shoulder, left hip and left side of [the] spine."

An August 1982 private treatment record from H.J.K., M.D., reflects that the Veteran had chronic pain in his hips since 1980.  Dr. K. indicated that the Veteran did not have any underlying medical condition.  A diagnosis of stiffman syndrome was given.

On VA examination in November and December 1982, the examiner recorded the Veteran's report of falling off of a roof in 1954 and landing on his left shoulder and left hip.  The examiner remarked that he could find no evidence on examination to support a diagnosis of stiffman syndrome.  The examiner wrote that the Veteran had a history of symmetrical polyarthralgias without evidence of arthritis.

In September 2003, the Veteran stated that while he was on active duty, he suffered a fall from a housing unit while on active duty and fell on his right side, shoulder, hip, and thigh.  He stated that after having a myelogram in 1969, he was told by Dr. T. that he had a fractured disc.

In a July 2006 letter, G.A.P., M.D., states that the Veteran had chronic lower back pain which the Veteran dated to an injury he suffered during military service.

A magnetic resonance imaging (MRI) scan conducted at a private facility in November 2006 disclosed an old compression deformity of L1 vertebral body, as well as spondylolisthesis of L5-S1 and a disc herniation at L5-S1.  

In a January 2000 application to a state compensation and insurance fund, it was noted that the Veteran had injured his lower back while acting as a caregiver by lifting another person into and out of bed.

A private treatment record from December 2003 contains the Veteran's stated history of chronic back pain since an accident while he was on active duty.  Another private treatment record from November 2006 contains the Veteran's complaints of lower back pain dating since shortly after falling off a roof while on active duty in 1955.  The examiner indicated that the Veteran's lower back pain was "probably degenerative disc disease."

A comprehensive evaluation by E.T., M.D., in January 2009, noted that the record was replete with references to low back pain dating back to an injury in service.  During the examination, the Veteran reported pain over his entire body.  Dr. T. remarked that after receiving a myelogram in 1969, the Veteran was identified to have a herniated disc.  Dr. T. stated that it was difficult to properly evaluate the Veteran's condition, as the Veteran's examination was "significantly embellished."  Dr. T. concluded that any current chronic low back disability was due to the in-service injury.  

At his February 2009 DRO hearing, the Veteran recalled being told by Dr. T. in 1969 that he had a cracked disc.  He described his in-service accident of falling off of a room, and he remarked that he had experienced back pain since a year following the accident.

On VA examination in June 2009, the Veteran recounted his experiencing of falling off a roof while on active duty.  The Veteran also remarked that after having a myelogram in 1969, he was told that he had a cracked disc.  The examiner reviewed the 1969 myelogram report and recorded that the myelogram report was normal.  The Veteran also reported experiencing right hip problems that began approximately 20 years previously.  The Veteran attributed his right hip pain to his low back problem.  An X-ray of the right hip revealed no degenerative changes.  An X-ray of the thoracic spine revealed mild changes.  The examiner opined that there was no diagnosed right hip condition, and there was chronic thoracic back strain with mild degenerative joint disease.  The examiner opined that the Veteran's right hip symptoms were a physical manifestation of the Veteran's chronic lower back pain and thus were not at least as likely as not related to any injury that happened 50 years previously.  The examiner additionally opined that the Veteran's current lower back problems were not related to his service but were more likely than not related to the normal aging process with an aggravation in November 2006 due to a lifting injury caring for his brother.  The examiner supported his opinion by drawing from specific incidents documented in the service treatment records and post-service treatment records.

On VA examination in April 2011, the examiner gave diagnoses of degenerative disc disease, L5-S1 with grade I anterior spondylolisthesis and subjective radiculopathy, and chronic strain, right hip.  The examiner recounted specific incidents in the Veteran's service treatment records and post-service treatment history.  The examiner stated that based on the medical records, medical literature review, and the given file, it was less likely as not that the Veterans chronic low back pain had its onset during the military service.  He additionally opined that it was less likely as not that the Veteran's right hip strain started during the service.  The examiner supported his opinion by citing from the service treatment records, post-service treatment records, and medical literature.

As a preliminary matter, the Board notes that some of the evidence of record suggests that the Veteran injured his back prior to his active duty.  The November 1956 RMH indicates that the Veteran injured his back in 1949 during a football game, and an August 1957 service treatment note contains the Veteran's report of injuring his back playing football about five years previously.

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).

Here, the Board finds that the presumption of soundness applies.  Although there is some indication that there might be a pre-existing back injury, the service entry examination itself indicates that the Veteran had a normal spine.  Additionally, the RMH and the service treatment note are inconsistent regarding the details of the alleged pre-service football injury.  As such, the evidence does not meet the "clear and unmistakable" standard required to rebut the presumption of soundness, and as such, the Veteran is presumed to be sound upon his entry to active service.

In considering the claims on appeal, the evidence of record clearly establishes that the Veteran has a current back disability and pain in his right hip.  However, the persuasive evidence of record simply fails to indicate that any of his claimed disabilities are medically related to either service or service-connected disability.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to his back and hip pain, as those symptoms are readily identifiable through casual observation.  However, his statements have been contradictory.  While the Veteran has asserted that he was injured when he fell off of a roof during active duty, he indicated on Reports of Medical History completed in March 1956, November 1956, and March 1958 that he did not have arthritis or rheumatism; or a bone, joint, or other deformity.  Significantly, the Veteran completed the March 1958 Report of Medical History after his fall from the roof and after his one-time treatment for thoracic back pain.  The Board additionally notes that while the service treatment records show that in January 1955, he sustained trauma to the right hip in a fall from a 10-foot building, the Veteran reported on two separate occasions that the fall experienced during service resulted in injuries to his left side (see December 1980 statement from the Veteran and VA examination report from November and December 1982).  All of these contradictions impugn the Veteran's credibility.  Additionally, the Board also notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).

Additionally, the record is replete with the Veteran's account of being told after receiving a myelogram in 1969 that he had a cracked disc.  However, the report of the December 1968 myelogram completed at a private facility was interpreted as "entirely normal", and in a February 1969 letter, R.H.T., M.D., noted that there was no objective evidence from a neurologic point of view of peripheral nerve involvement, and he could find no evidence to show that the Veteran had a herniated disc.  The Board finds that the record of the myelogram and the February 1969 letter from Dr. T. outweigh the Veteran's account, as the myelogram report and February 1969 letter were created by objective medical professionals in the course of providing treatment to the Veteran at the time the myelogram was taken.

As reviewed above, several treatment providers (notably including the January 2009 report from Dr. T.) recorded the Veteran's self-report of experiencing back and right hip symptoms as a result of a fall while on active duty.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that the veteran's history is recorded in medical records does not transform it into a competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion on when it is based exclusively on the recitations of a claimant that have been previously rejected.)  As discussed above, the Veteran's account is not credible.  As such, to whatever extent the treatment records (to include the January 2009 report from Dr. T.) that rely on the Veteran's account could be construed as possibly providing a nexus between any current back and right hip disability and the Veteran's active duty, any such opinion is of no probative value.

On the other hand, the VA examiners in June 2009 and April 2011 reviewed the available service and post-service medical records, and provided adequate reasoning and bases for the opinion that the Veteran's claimed spine and right hip disabilities were less likely than not caused by or a result of his active duty service.  Both VA examiners did not employ speculative language and opined directly on the Veteran's situation.  In contrast to the January 2009 examination report from Dr. T., the VA examiners provided an accurate account of the service treatment records and post-service myelogram.  Thus, these opinions are assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (when reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board finds that the June 2009 and April 2011 VA opinions outweigh the other opinions of record and the assertions of the Veteran.


In summary, the persuasive evidence establishes that the Veteran's claimed back and right spine disorders are not shown to be related to service.  Accordingly, the Board finds that the weight of the evidence is against the claim for service connection for a low back disability and a right hip disability.

The Board does not doubt the sincerity of the Veteran's belief that his claimed disabilities were caused by his in-service fall from a room.  However, as discussed above, in this particular instance, his statements have been contradictory, and his statements are outweighed by the opinions of the two VA examiners.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a right hip disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


